Citation Nr: 1646350	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  08-37 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Tourette's syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 until October 1960.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was previously remanded by the Board in October 2010 and April 2014.  

In a December 2015 decision, the Board denied entitlement to service connection for Tourette's syndrome.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Order, the Court granted the parties' Joint Motion for Remand (JMR), and remanded the case to the Board for action consistent with the parties' JMR.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system (VBMS) and Virtual VA.  Virtual VA contains documents that are duplicative of what is contained in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2016 JMR, the parties agreed that the Board's December 2015 decision should be vacated and remanded because the Board failed to comply with VA's duty to assist in the collection of private medical records and Social Security Administration (SSA) records, the Veteran had not been afforded an adequate VA examination, and there was a failure to follow the Board's April 2014 remand directives.  

First, VA treatment records from November 2010, October 2007, January 2006, and September 2005 note that the Veteran regularly saw a private family doctor, Dr. Dennis Patton, for treatment of his Tourette's syndrome.  The parties agreed that no efforts were made to assist the Veteran with obtaining private treatment records from Dr. Patton.  "When the VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the [Board] must seek to obtain those records before proceeding with the appeal." Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  "VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from . . . private medical care providers . . . and other non-Federal governmental sources." 38 C.F.R. § 3.159(c)(1) (2015).  Thus, remand is necessary to make efforts to obtain all outstanding and relevant private treatment records, to specifically include records from Dr. Patton related to the Veteran's Tourette's syndrome treatment.

Second, a May 2006 VA treatment record noted that the Veteran was in receipt of SSA disability benefits.  An April 2008 VA examiner, in the context of assessing the Veteran's Tourette's syndrome, noted that the Veteran began to receive SSA disability benefits at age 62.  Thus, those SSA records may be relevant.  VA's duty to assist claimants in obtaining evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including SSA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The claims file does not contain any SSA records regarding this Veteran, including a copy of any decision to grant or deny benefits, or the records upon which any decision was based, or an indication that attempts were made to obtain these records.  Thus, remand is required to secure any outstanding SSA records.

Third, the parties agreed that the VA examinations in this case were inadequate and failed to comply with the Board's April 2014 remand directives.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability . . . in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Also, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In April 2014, this matter was remanded in part to secure a VA examination and opinion that addressed whether the Veteran's Tourette's syndrome clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated by such service.  Following the April 2014 remand, the Board also requested a VHA opinion because there was not yet an adequate medical opinion of record.  The VHA examiner initially returned a June 2015 report that was determined inadequate by the Board, and an addendum was requested.  In the addendum, the VHA examiner opined that "I feel that [the Veteran's] Tourette's Syndrome was not clearly and unmistakably not aggravated by service."  The Board then denied the Veteran's claim in reliance on the addendum opinion.  Unfortunately, the JMR found that the VHA examiner's use of a double negative in the addendum rendered the opinion inconsistent and therefore inadequate.  Also, as there is still not an adequate opinion of record, there has not been compliance with the Board's April 2014 remand directives.  Thus, on remand it is necessary to secure an adequate VA examination and opinion that addresses whether the Veteran's Tourette's syndrome clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated by such service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  


2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include records from Dr. Dennis Patton.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, return the claims folder to an examiner with the expertise necessary to provide an opinion on the etiology of the Veteran's Tourette's syndrome.  The entire claims file must be made available to and be reviewed by the examiner.  A new examination should be ordered only if deemed necessary by the examiner providing the requested opinions.  A fully articulated explanation for all opinions expressed must be provided.  

The examiner must provide the following information and opinions: 

a)  Did the Veteran's Tourette's syndrome clearly and unmistakably exist prior to his period of active service?

b)  If so, was the Veteran's pre-existing Tourette's syndrome clearly and unmistakably not aggravated (permanently worsened beyond the natural progression of the disease) by his period of active service?

c)  If answer to either (a) or (b) is no, then is it at least as likely as not that the Veteran's Tourette's syndrome had its onset in, or is otherwise etiologically related to the Veteran's period of active service?

In providing the above opinions, the examiner's attention is directed in particular to the Veteran's April 1960 enlistment examination, and an October 1978 private treatment report that the Veteran's Tourette's syndrome had its onset in 1978.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




